Exhibit 10.1 JOINT DEVELOPMENT AGREEMENT THIS JOINT DEVELOPMENT AGREEMENT (hereinafter, the “Agreement”) is made as of the 3rd day of December, 2013, by and between EAGLEFORD ENERGY INC., an Ontario, Canada corporation (“Eagleford”), its wholly-owned subsidiary, EAGLEFORD ENERGY, ZAVALA INC., a Nevada corporation (“Zavala”) and STRATEXOIL AND GAS HOLDINGS, INC., a Colorado corporation (hereinafter, the “Stratex”). WHEREAS,Zavala is the Lessee under that certain Oil and Gas Lease (hereinafter, the “Matthews Lease”) dated September 1, 2013 by and between Matthews Family Mineral Account, L.P. (“Matthews”) and Delta Star Holdings, L.L.C. (“Delta Star”) (together Matthews and Delta Star, as lessor therein), Zavala (as lessee therein) and OGR Energy Corporation (hereinafter, “OGR”), such Matthews Lease covering approximately two thousand six hundred twenty nine (2,629) leasehold acres situated in Zavala County, Texas; and WHEREAS, pursuant to that certain Assignment of Overriding Royalty Interest (hereinafter, the “ORI Agreement”), dated effective September 1, 2013, Zavala Inc. (as assignee therein) assigned unto (i) OGR, (ii) Texas Onshore Energy (“TOE”), and (iii) Karen Kolaya, an individual (together, OGR, TOE and Karen Kolaya as assignees therein) an undivided overriding royalty interest of five percent (5%) of 8/8ths of all the oil, gas and other minerals which may be produced, saved and sold from the lands covered under and by virtue of the Matthews Lease, such assigned overriding royalty interest to be divided, as follows: (i)
